DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comeau et al. (2018/0002510) in view of Loper (2009/0170634).  Claim 1, Comeau discloses a golf ball comprising a core, an intermediate layer (outer core), and cover. Comeau discloses a polybutadiene rubber composition comprising 100 parts 1,4 cis-bond content of at least 40% to more than 90% (abstract, [0028, 0037]), 1-45 parts zinc acrylate (applicant’s B in table 2) [0035-0036], and 0.1 to 1.5 parts benzophenones (applicant’s C in table 2) [0033-0034].  The intermediate layer may be made from the polybutadiene rubber composition [0046].  The intermediate layer has a thickness from 0.05 to 0.10 inch or 1.27 to 2.54 mm [0074].  The intermediate layer surface hardness is from 50 to 65 Shore D or 76 to 96 JISC [0079].  Comeau does not disclose a 1, 2 bond for the base rubber, however it should be noted Comeau discloses a 1,4 cis content of at least 40% leaving up to 60% as 1,2. Comeau does not specifically recite the amount of 1,2 bond.  Loper teaches the use of 1,4 cis bond or 1,2-polybutadiene, wherein the 1,2 .  

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. Applicant argues Comeau does not disclose a 1,2 bond for the base rubber.  As shown above, Comeau makes clear the 1,4 cis content may be as low as 40% leaving up to 60% as 1,2. Since Comeau does not specifically recite the amount of 1,2 bond Loper is cited to teach the use of larger amounts of 1,2 bond. In regards to the term ‘consists of’, Comeau discloses applicant’s three ingredients with the option of having additional ingredients.
In regards to component B, applicant discloses component B is preferably zinc acrylate or zinc methacrylate (page 8, line 2). Comeau discloses zinc salts of acrylates, diacrylates, and methacrylates [0035].  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



January 13, 2022